  JS 45 (1 1/2002)                                         REDACTED
  Criminal Case Cover Sheet                                                                                                U.S. District Court


  Place of Offense:                                  Under Seal: Yes □      No lEI     Judge Assigned:
  Citv;    EDVA                    Superseding Indictment:                             Criminal Number: 2:19cr ^^
  County/Parish:                   Same Defendant:                                     New Defendant: MONICA BOROWICZ

                                   Magistrate Judge Case Number:                       Arraignment Date:
                                   Search Warrant Case Number:

                                   R 20/R 40 from District of
 Defendant Information:

Juvenile: Yes □ No                 FBI#
 Defendant: MONICA BOROWICZ                                     Alias Nanie(s);
Address: Assawoman, VA
 Birth Date: xx-xx-1968       SS#; xxx-xx-xxxx Sex: F           Race; W      Nationality;      Place of Birth:
 Height:                 Weight:
                                                                                      Scars/Tattoos:
         5' 04"             125           Hair: BRO        Eyes: CRN
Interpreter: Yes D
No IE]                        List Language and/or dialect:
                              State ID:

 Location Status:

 Arrest Date:

 n Already in Federal Custody as of:                      in:

 D Already in State Custody                           □ On Pretrial Release                     □ Not in Custody

 □ Arrest Warrant Requested                           □ Fugitiye                                D Summons Requested
□Arrest Warrant Pending                               □ Detention Sought                        □ Bond

 Defense Counsel Information:
  Name: James R. Theuer, PLLC
                                                      □ Court Appointed
 Address: 555 E Main St #1212,
             Norfolk, VA 23510                        IE Retained
Telephone: (757) 446-8047                             □ Public Defender

Email:




 U.S. Attorney Information:

 AUSA: Joseph L. Kosky                                       Telephone No. 757-441-6331                    Bar #:

Complainant Agencv. Address & Phone Number or Person & Title:

 Special Agent Frank Davenport, NASA-OIG, 757-864-3484
U.S.C. Citations:

                      Code/Section                     Description of Offense Charged            Count(s)           Capital/Felony/Misd/Petty
 Set 1            33 U.S.C. § 1319(c)(4)              Clean Water Act False Statements                 1        Felony

 Set 2            18 U.S.C. § 981(a)(1)(C)                      Criminal Forfeiture
 Set 3
